Citation Nr: 1205978	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a thoracolumbar strain rated as 20 percent disabling prior to July 23, 2010, and rated as 40 percent disabling subsequent to July 23, 2010.

2.  Entitlement to service connection for cold injury residuals, claimed as frost nip damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied an increased rating, in excess of 20 percent, for a thoracolumbar back strain; and, service connection for cold injury residuals, claimed as frost nip damage.

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the claims file.

The Veteran's appeal was remanded by the Board in June 2010 for additional development.  Subsequent by rating action in November 2011 the RO increased the 20 percent rating for a low back disorder to 40 percent effective from July 23, 2010.  As such the Board has recharacterized the issue to include staged ratings as shown on the title page.  In addition a separate 20 percent rating was assigned for right lower extremity radiculopathy secondary to the thoracolumbar back strain.  That issue is not before the Board.

Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the June 2010 remand regarding the service connection claim for cold injury residuals. See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the appeal as to that issue is again REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  Prior to July 23, 2010, the Veteran's thoracolumbar strain has not been manifested by limitation of motion, with forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

2.  Prior to July 23, 2010, the Veteran's low back disability generally manifested with forward flexion of the thoracolumbar spine of 75 degrees and a combined range of motion of the thoracolumbar spine of not less than 165 degrees.  

3.  Since July 23, 2010, the Veteran's thoracolumbar strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  Since July 23, 2010, the Veteran's low back disability generally manifested with forward flexion of the thoracolumbar spine of 70 degrees and a combined range of motion of the thoracolumbar spine of not less than 155 degrees.  After repetition forward flexion of the thoracolumbar spine was to 55 degrees; and, the combined range of motion of the thoracolumbar spine was 140 degrees.  
 

CONCLUSIONS OF LAW

1.  Prior to July 23, 2010, the criteria for an increased disability rating in excess of 20 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  Since July 23, 2010, the criteria for an increased disability rating in excess of 40 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that VCAA letters dated September 2006 and August 2009, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2009 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the December 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's service connected disabilities.  Pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative and the Board subsequently remanded the issues in June 2010 to, in part, obtain these records.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, and post-service records including his records from his private medical providers.  The record also shows that while the appeal was in remand status the RO/AMC substantially complied with the Board's remand directions in regards to the thoracolumbar strain disorder.   See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in September 2006, August 2009, and July 2010 to address the level of disability of the Veteran's spine.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  These examinations are adequate to adjudicate the claims because they were based on thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided etiology opinions with a rationale.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, Dyment, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  In addition the Veteran has been provided with VA examinations.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. Thus, the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  




Background

Service connection for thoracolumbar back strain was granted in an April 2007 rating decision, and a 10 percent evaluation effective December 27, 2000 was assigned.  A January 2002 rating decision increased the 10 percent rating assigned to 20 percent effective September 13, 2001.  Both rating actions were assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The current claim was received in August 2006.

At a VA examination in September 2006 the Veteran reported intermittent low back pain radiating to the right lower extremity as well as upwards to the dorsal spine.  He reported flare-ups precipitated by prolonged sitting or standing.  Walking did not produce flare-ups.  He occasionally used a cane.  The lumbar thoracic spine was noted to be minimally scoliotic.  There was no tenderness in the dorsal area, but bilateral lumbar discomfort was noted on palpation of the paralumbar musculature.  In the supine position, forward flexion of the thoracolumbar spine was to 55 degrees with pain and tightness in the low back, and was unchanged with repetitive motion; posterior flexion was to 25 degrees, and was decreased to 15 degrees with repetitive motion; right lateral bending to 30 degrees and left lateral bending to 20 degree, and was unchanged with repetitive motion; right lateral rotation was to 30 degrees and left lateral rotation was to 20 degrees, and was unchanged with repetitive motion.  The combined range of motion of the thoracolumbar spine was 170 to 180 degrees.  There was no indication of ankylosis, muscle spasm, guarding, gait abnormality, or vertebral fracture.  X-rays of the lumbosacral spine revealed slight straightening of the lumbar lordosis curvature.   There was no evidence of deformities, muscle atrophy or spasms, impaired endurance, fatigue, incoordination, or weakness.  The Veteran back disorder did not interference with activities of daily living or occupation.  He did not report any incapacitating episodes related to the thoracolumbar disorder.  

VA examination in August 2009 showed that forward flexion of the thoracolumbar spine was to 75 degrees; extension was to 10 degrees; right and left lateral flexion and rotation was each to 20 degrees, and was unchanged with repetitive motion.  The combined range of motion of the thoracolumbar spine was 165 degrees and there was no indication of ankylosis, muscle spasm, guarding, gait abnormality, or vertebral fracture.  The lumbosacral spine appeared normal.  There was no evidence of deformities, muscle atrophy or spasms, impaired endurance, fatigue, incoordination, or weakness.  The examiner noted that X-rays of the spine in August 2009 was normal.  The Veteran denied any incapacitating episodes, or any interference with activities of daily living or occupation.  He did report urinary incontinence; however the etiology was not related to the thoracolumbar disorder.  The overall diagnosis was a chronic thoracolumbar strain.  The examiner opined that the impact of the disorder on his occupational activities was decreased mobility, manual dexterity, problems lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and pain.  

At a VA neurological examination in July 2010, the Veteran reported two back injuries in service.  In 1985, he injured his back weightlifting.  In 1990 he slipped and fell with a rucksack on his back.  Other times when he turned his back the wrong way he had twinges of pain.  The examiner noted that chronic thoracolumbar strain was diagnosed in the August 2009 VA examination.  The examiner noted that ROM revealed forward flexion of the thoracolumbar spine to 10 degrees with pain in the mid back with weakness and fatigue; extension to 6 degrees with pain radiating to his hips; right lateral flexion to 10 degrees with pain, fatigue, and incoordination; left lateral flexion to 15 degrees, with no changes; right lumbar rotation was to 10 degrees, and left rotation was to 20 degrees, with pain at the mid and lower back.  The combined range of motion of the thoracolumbar spine was 71 degrees and there was no additional pain, weakness, fatigue, or incoordination.  The neurologist noted that the Veteran was also undergoing an orthopedic examination of the back.  He noted that if the ROM differed in the orthopedic examination of the back to give the ROM results in the orthopedic examination priority.  There was no MRI or CAT scan of the lumbar spine.  However, X-rays taken in August 2009 were normal.  The diagnosis was lumbosacral strain, with right lower extremity radiculopathy manifesting pain from the right hip to the right knee region, chronic, painful and sensory, but it did not express clinical motor dysfunction on examination.  

At a VA orthopedic examination in July 2010, ROM was forward flexion of the thoracolumbar spine to 70 degrees; extension to 10 degrees; right lateral flexion to 15 degrees and left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees and left lateral rotation was to 20 degrees.  The combined range of motion of the thoracolumbar spine was 155 degrees.  There was additional limitation with repetitive motion, and after three repetitions due primarily to pain.  ROM after repetitive motion was forward flexion of the thoracolumbar spine to 55 degrees; extension to 10 degrees; right lateral flexion to 15 degrees and left lateral flexion was to 20 degrees; right lateral rotation to 20 degrees and left lateral rotation was to 20 degrees.  The combined range of motion of the thoracolumbar spine after repetitive motion was 140 degrees.  The additional limitation with repetitive motion and after three repetitions was due primarily to pain.  

The diagnosis was chronic thoracolumbar strain, with recent gradual onset of occasional radiculopathy in the right lower extremity.  The examiner noted that the effect on the Veteran's occupational activities was decreased concentration, mobility, manual dexterity, problems with lifting and carrying, difficulty reaching, and lack of stamina, weakness, fatigue, and pain.

The file contains extensive private treatment records primarily for lower back, neck, shoulders and hip discomfort.  A January 2005 treatment record noted a history of several minor injuries as well as 2-3 motor vehicle accidents over the past few years.  The records include treatment records from; R.T. Walker Group; Westown Chiropractic Center; At My Best Health; Ace Chiropractic; Spinal Works, Inc.; Metro Physical Therapy; and, Sunrise Chiropractic.  These all revealed treatment for numerous musculoskeletal complaints of the legs, thighs, back, neck and shoulders.  

There are also lay statements submitted by friend and family in August 2009.  





Analysis

The thoracolumbar strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support a rating in excess of 20 percent prior to July 23, 2010; nor does it support a rating in excess of 40 percent since July 23, 2010 for a thorocolumbar strain under the General Rating Formula. 

At the VA spine examination in September 2006, in the supine position, flexion of the thoracolumbar spine was to 55 degrees with pain and tightness in the low back, and was unchanged with repetitive motion; and the combined lumbosacral range of motion was from 170 to 180 degrees.  There was no evidence of deformities, ankylosis, muscle atrophy or spasms, impaired endurance, guarding, gait abnormality, vertebral fracture, incoordination, or weakness.   

At the VA spine examination in August 2009 flexion of the thoracolumbar spine was to 75 degrees; and the combined lumbosacral range of motion totaled 165 degrees.  Muscle spasms, guarding, or localized tenderness were also not shown.  

On that basis, a rating in excess of 20 percent prior to July 23, 2010 for thoracolumbar strain is not warranted.

The evidence of record also does not support greater than a 40 percent rating beginning July 23, 2010, for thoracolumbar spine strain under the General Rating Formula.  At the July 2010 VA spine examination flexion of the thoracolumbar spine was to 70 degrees, and the combined lumbosacral range of motion totaled 155 degrees.  After repetition forward flexion of the thoracolumbar spine was reduced to 55 degrees; and, the combined range of motion of the thoracolumbar spine was 140 degrees.  Ankylosis was not shown at the VA examination; indeed, the thoracolumbar spine was specifically noted to be normal on X-ray examination.  Thus, as favorable or unfavorable ankylosis of any part of the spine is not shown, an evaluation greater than 40 percent for thoracolumbar strain is not warranted beginning July 23, 2010.

As previously noted, a separate compensable rating has been assigned for right lower extremity radiculopathy secondary to the thoracolumbar strain.  

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluations.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 20 percent rating prior to July 23, 2010, or a 40 percent rating from  July 23, 2010 under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran's reports of back pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned ratings.  

Consideration has been given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.  However, neither the September 2006, August 2009, or the July 2010 VA examination reports noted that the Veteran experienced any incapacitating episodes of the thoracolumbar spine. 

Further, review of the Veteran's medical care since 2004 does not reflects a directive of bed rest based on orders of a physician.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and increased ratings for the Veteran's thoracolumbar spine disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1); See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected thoracolumbar strain are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracolumbar strain with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.   This is discussed in more detail above. 

In this case, the Board finds that the Schedule is not inadequate. The Schedule provides for higher ratings for the Veteran's thoracolumbar strain.  Findings supporting ratings in excess of the currently assigned ratings have not been documented.  In addition, it has not been shown that the service-connected thoracolumbar strain has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment or that there is any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's thoracolumbar strain. 

In short, there is nothing in the record to indicate that the service-connected thoracolumbar strain on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased evaluation for thoracolumbar strain, rated as 20 percent disabling prior to July 23, 2010, and 40 percent disabling subsequent to July 23, 2010, is denied.


REMAND

In June 2010, the Board remanded the appeal on the issue of entitlement to service connection for cold injury residuals, claimed as frost nip damage, in order to obtain the Veteran's unit records and to schedule him for a VA examination if it was determined that he was exposed to cold weather during training while at Ft. Chaffee, Arkansas in December 1989.  

The RO sent letters to the US Army Records Management and Declassification Agency (USARMDA) in December 2010 and March 2011 to obtain training records, for the period including December 1989, from the 25th Infantry Division, 2nd Brigade, 121st Battalion.  In April 2011 USARMDA notified the RO by letter that it did not serve as a repository of documents for the Army.  The RO was directed to submit inquiries to;

Directorate of Human Resources      or,  Directorate of Human Resources
Attn: FOIA Officer, A. Tarrant               Attn: IMSIE-HRS (FOIA)
U.S. Army Garrison, Hawaii                   7210 Dixie Road
7500 Ayer Street, Room 207                   Fort Benning, GA 31905-5010
Scofield Barracks, HI 96857 

Subsequently in a June 2011 letter from the National Personnel Records Center (NPRC), St. Louis sent to the US Army Records Management Office
1722 Eye Street, Washington, DC, it stated that medical/personnel records requests should be initiated through the Personnel Information Exchange System (PIES), and the information request was returned to the RO without action.

Subsequent to this letter, it appears that no further action was taken by the RO; no VA examination was scheduled; and no further action was taken on the Veteran's remanded issue on appeal.  The subsequent SSOC in November 2011 readjudicated the other issue on appeal and returned it to the Board.  No mention was made of the status of the issue of entitlement to service connection for cold injury residuals.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status. Id.   

In light of the foregoing, this case must be REMANDED again for the actions set forth below: 

1.  The AMC/RO should again seek to procure the unit training records for the Veteran's unit, specifically the 25th Infantry Division, 2nd Brigade, 121st Battalion, for the period of December 1989, to determine if the Veteran's unit was present at Fort Chaffee, Arkansas, for training at that time, and if there is any documented exposure to cold, and cold exposure injuries. 
2.  If and only if the Veteran's unit records verify exposure to potentially damaging cold during service, the AMC/RO should schedule the Veteran for an examination to determine the nature and etiology of his claimed cold injuries.  The claims folder should be made available to and reviewed by the examiner.  Specifically, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disorder related to a cold injury during service.  In doing so, the examiner should consider the Veteran's testimony regarding participating in war games in 30 degree weather with freezing rain while wearing jungle fatigues and boots in determining whether exposure of that type is at least as likely as not to have caused any current cold injury residuals.  A complete rationale for any opinion expressed and conclusion reached should be provided. 
 
3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for cold injury residuals may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


